DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Uchimura discloses a technique of determining the luminance format for the display device in HDR data or STD data.
Uchimura does not disclose determining whether the first luminance dynamic range format is same as or different from the second luminance dynamic range format; generating first characteristics information that indicates first dynamic luminance characteristics that correspond to the display format by using the video data when the first luminance dynamic range format is different from the second luminance dynamic range format, the first dynamic luminance characteristics being dynamic luminance characteristics indicating a time-dependent change in luminance characteristics of the main video, the first characteristics information being dynamic meta data used in a tone mapping process sequentially performed in the display apparatus; and outputting the first characteristics information generated in the generating, 8the video data that further includes second characteristics information that indicates the dynamic luminance characteristics of the main video, in the generating, the first characteristics information is generated by converting a second luminance dynamic range format of second dynamic .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425